Citation Nr: 1219515	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-40 919	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability to include rotator cuff tears residuals as secondary to the service connected right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left shoulder rotator cuff tear residuals. 

The Board in an October 2007 decision reopened and remanded the claim for additional development which included a new VA examination.  The Board in March 2009 remanded the claim for additional development which included a new VA examination.  The Board in August 2010 remanded the claim for additional development which included a readjudication of the claim with express consideration of the provisions of Allen v. Brown, 7 Vet. App. 439 (1995).


FINDING OF FACT

The evidence is in equipoise that the Veteran's chronic left shoulder disability is related to his inservice right shoulder disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic left shoulder disability to include rotator cuff tears residuals as secondary to the service connected right shoulder disability have been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a PO left shoulder disability to include rotator cuff tears residuals as secondary to the service connected right shoulder disability, which constitutes a complete grant of the issue on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

Background

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id. ; Allen v. Brown , 7 Vet. App. 439   (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran seeks service connection for a chronic left shoulder disability to include rotator cuff tears residuals as secondary to his service-connected right shoulder disability.   During service he suffered a right shoulder fracture.  He was treated and returned to duty.  Subsequently service connection was established for residuals of a right shoulder disability.

The Veteran contends that he incurred a left shoulder disability secondary to his right shoulder disability.  He testified at an August 2004 DRO hearing that he had been working for the past 11 years at the Hines VAMC laundry.  He injured his left shoulder because he could no longer pull heavy sheets using his service connected right shoulder alone.  He in essence overused his left shoulder thereby injuring it.

The Veteran contends that his left shoulder disability to include rotator cuff tears residuals is due to his service-connected right shoulder disability. The Board will address both direct and secondary service connection. 

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a chronic left shoulder disability to include rotator cuff tear residuals during service.  

Post service medical records are silent for any left shoulder complaints or treatment until an operation report dated in June 2002 for a left shoulder rotator cuff tear.  It was noted that the Veteran reported injuring the left shoulder approximately 1 or 2 years prior at work.  A glenohumeral arthroscopy demonstrated signs of chondromalacia with grade III-IV changes throughout the glenohumeral joint.  There were no loose bodies or instability shown.  The biceps revealed tendon fraying of approximately 30 percent of the tendinous substance.  The glenoid labrum was frayed throughout the circumference but no Bankers detachment was seen.  The rotator cuff revealed full thickness tearing; significant anterolateral spurring and overhang as well as the rotator cuff tear which was easily visualized.   There were no complications noted.

The Veteran was afforded a VA examination in September 2002.  The claims file and medical records were reviewed by the examiner.  The Veteran stated that he had hurt his left shoulder at work in April 2000 when he reached over to pull a wet sheet and developed pain in his left shoulder.  He suffered with the pain until an MRI in November 2001 revealed a tear of the rotator cuff tendon.  He underwent surgery in June 2002, undergoing acrioscopic decompression and extensive debridement repair of the left rotator cuff.  He currently had constant pain in the left shoulder.

Examination of the left shoulder revealed a scar on the superior and anterio surfaces, well healed.  The examiner opined that, "it is my opinion that it is not at least as likely as not that the left shoulder condition is secondary to or aggravated by the service connected right shoulder."

In May 2003 the RO received an April 2003 letter from William A. Heller, M.D., noting that the Veteran had asked him to comment about the causes of the left shoulder injury.  Dr. Heller noted that he would state for the record that the left shoulder injury consisted of a rotator cuff tear.  It was possible that the left shoulder injury was aggravated by the inability to use the right arm due to a concomitant right shoulder rotator cuff tear.  He noted that he was unable to state definitively what the cause of the rotator cuff tears was, but certainly the inability to use one arm does result in the over-compensation by the opposite arm which may result in an overuse syndrome.

The Veteran testified at an August 2004 DRO hearing that he had been working for the past 11 years at the Hines VAMC laundry.  He injured his left shoulder because he could no longer pull heavy sheets using his service connected right shoulder alone.  He in essence overused his left shoulder thereby injuring it.

A letter received in July 2005 from Nazneen Sayef, M.D., notes that the Veteran had a right shoulder injury and compensating overuse more than likely contributed to his aggravation of tendinosis in the left shoulder.

In an October 2008 VA examination the examiner reviewed the claims file prior to examination.  He noted that in a November 1997 rating decision service connection was granted for a right shoulder disability.  A left shoulder disability secondary to the right shoulder disability was denied.  The Veteran underwent bilateral rotator cuff surgery in 2002.  He claimed that these were related injuries.  

Examination revealed symmetrical bilateral decreased range of motion.  X-rays revealed left shoulder glenhumeral joint and mild osteoarthritis of the AC joint.  The diagnosis was bilateral chronic shoulder pain with bilateral rotator cuff repair and osteoarthritis.

The examiner opined that the chronic bilateral shoulder pain was most likely coming from his bilateral rotator cuff tears and glenhumeral osteoarthritis, "which I do not feel is military related."  He also noted that there was no documentation noted on review of the C-file of any left shoulder condition shortly after the military.

In April 2009 a VA examiner reviewed the claims file and noted no history of injury to the left shoulder during service.  He noted the left shoulder rotator cuff pathology but determined that the etiology could not be established.  However the occupation of hospital laundry sorter which was not military related could explain the wear and tear to his shoulder area.

In a VA examination (3 weeks later) in April 2009, the claims file was not reviewed.  Examination reveals a 2.5 inch scar, mild keloid, with no marked adherence to underlying tissue.  Rotation produced no repentance.  The arterial pulse and deep tendons were normal.  The diagnosis was repair rotator cuff injury, left shoulder, not service related.  The examiner opined that," there was no evidence of any casual relationship to military service so it is my medical opinion that it is less likely than not (less than 50 percent probability) that his left shoulder disability had its onset in the military service."

The record also contains VAMC records and numerous treatment records including records and operation reports from Dr. Heller.  It also contains the aforementioned  medical opinions by Dr. Heller (April 2003) and Dr. Sayef (July 2005) which offer medical nexus opinion which relates the Veteran's left shoulder disability to the service connected right shoulder disability by overuse syndrome.   Unfortunately only the September 2002 VA examiner expressed an opinion on aggravation of the left shoulder albeit without a rationale for his opinion.  None of the VA examiners addressed Dr, Heller's or Dr. Sayef's medical opinions that the left shoulder disability possibly was caused by overuse due to his service connected right shoulder disability.  

Only the April 2009 VA examiner noted the etiology of the left shoulder rotator cuff pathology could not be established.  However the occupation of hospital laundry sorter which was not military related could explain the wear and tear to his shoulder area.  Only the opinions from Dr. Heller and Dr. Sayef address the etiology of the Veteran's left rotator cuff injury opining that compensating overuse as a result of the right shoulder injury more than likely contributed to the aggravation of his left shoulder disability.  

Both Dr. Heller and Dr. Sayef private opinions are probative evidence.  Both clinicians reviewed the Veteran's available treatment records, treated, and conducted  complete physical examination of the left shoulder.  While their conclusions differ slightly, each clinician's opinion is based on both review of those records and on clinical findings.  Both opinions also consider, as credible lay evidence, the Veteran's contention that he injured his left shoulder as a result of pain and weakness in the right shoulder causing him to depend more on his left shoulder resulting in him injuring his left shoulder.  Because there is no reason to discount either opinion's value, the Board finds that both opinions are probative evidence with respect to the Veteran's claim. 

The Board has remanded this claim three times in October 2007, March 2009, And August 2010 for new examinations and readjudication.  The VA examinations and medical opinions of record remain inadequate. 

When weighting the positive and negative evidence, specifically considering the Veteran's testimony as to the continuity of his symptomatology, the Board finds that the evidence is at least in equipoise.  Accordingly, all doubt is to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 54-56; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, service connection for residuals of a left shoulder injury is warranted. 


ORDER

Entitlement to service connection for left shoulder disability to include rotator cuff tears residuals as secondary to a right shoulder disability is granted, subject to the applicable regulations concerning the payment of monetary benefits. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


